DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election with traverse of Non-Hodgkin’s lymphoma in the Response filed on November 9, 2022 is acknowledged. Upon further consideration, the Species Election Requirement set forth in the Office Action mailed on August 12, 2022 has been withdrawn.
	
Claims 1 and 2 have been canceled.
Claims 10 and 11 have added.
Claims 3-11 are pending and currently under consideration.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 3-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horton et al. (Cancer Research 2008, 68;19:8049-8057, reference on IDS) and Bernett et al. (US 8,524,867, reference on IDS) in view of Weidmann et al (Annals of Oncology 2002, 13:1285-1289, reference on IDS) or Herting et al. (US 2011/0165151, reference on IDS) as evidenced by Woyach et al. (Blood 2014, 124;24:3553-3560, reference on IDS) and Examples in page 15 of the instant specification.

Horton et al. teach that anti-CD19 monoclonal antibody XmAb5574 containing S239D/I332E amino acid substitutions in the Fc region has potent in vitro and in vivo activity against lymphoma and leukemia (see Title, Abstract, and lines 6-9 of the 2nd paragraph in the left column in page 8050). Horton et al. teach that CD19 is an attractive target for cancers of lymphoid origin due to its high expression in most non-Hodgkin’s lymphomas, acute lymphoblastic leukemia, and chronic lymphocytic leukemia (e.g. see left column in page 8049).  

As evidenced by Woyach et al., XmAb5574 is MOR00208; as further evidenced by the disclosure, MOR00208 is anti-CD19 antibody in the working examples disclosed in the instant specification (e.g. see Examples in page 15).  

Horton et al. discloses that while anti-CD20 antibody has been used successfully in treating non-Hodgkin’s lymphoma and some B cell leukemias, in comparison, anti-CD19 antibodies may be more efficacious against early B-cell malignancies and other CD20- tumors (e.g. see right column in page 8049). 

Horton et al. teach the humanized and affinity-optimized anti-CD19 antibody XmAb5574 (with S239D/I332E amino acid substitutions in the Fc region) exhibits enhanced immune cell-mediated effector functions and increased apoptotic activity, thereby maximizing the chance for successful clinical applications of human lymphoma and leukemia (e.g. see page 8056).  Given that the anti-CD19 antibody XmAb5574 is the same as the instantly disclosed MOR0208, the prior art antibody would inherently have the same amino acid sequences and functions (e.g. cross-compete) as the instantly claimed antibody. Also note that MOR00208 induces minimal internalization of the CD19 antigen and should not affect effector functions (e.g. see left column in page 8052 of Horton et al., Cancer Research 2008, 68;19:8049-8057).

Horton et al. teach that anti-CD20 antibody is efficacious in approximately half of the patients suffering from B-cell malignancies and states that “CD19 is an attractive alternative target for the immunotherapy of lymphoproliferative disorders due to its expression on a wider range of lymphomas and leukemias, including some early B-cell malignancies that do not express CD20” (e.g. see Discussion in the right column in page 8055).  

Horton et al. conclude that “the humanized and affinity-optimized anti-CD19 antibody XmAb5574 was Fc-engineered to enhance immune cell-mediated effector functions” and that it also “possesses increased apoptotic activity, exhibits multiple modes of potent tumor cytotoxicity that are substantially increased relative to unmodified anti-CD19 antibodies” (e.g. see last paragraph in the right column in page 8056).

		Similarly, Bernett et al. teach that ADCC is a cell-mediated reaction wherein nonspecific cytotoxic effector cells (e.g. human peripheral blood monocytes) expressing FcγRIIIa recognize the Fc region of an antibody bound on a target cells (e.g. CD19 expressing lymphoma cells) and subsequently cause lysis of the target cells (e.g. see lines 40-51 in column 12 and Example 3 in columns 73-74).

Bernett et al. teach an anti-CD19 antibody having identical amino acids sequences (six CDRs, VH and VL region, as well as the Fc region with the amino acid modifications) (e.g. see sequence alignments attached to this Office Action). 

Bernett et al. teach that the anti-CD19 antibody can be co-administered with a chemotherapeutic agent [e.g. see (230)].  Bernett et al. teach that such combination administration can provide "a benefit that is increased versus treatment with only either the antibody or the agent alone” [e.g. see (223)].  

Bernett et al. teach anti-CD19 clone 4G7 L1.155 that has heavy chain that is identical to the instant SEQ ID NO:12 as recited in claim 5.
Bernett et al. teach following comparison of the anti-CD19 antibody with S239E/I332D substitutions with anti-CD20 antibody Rituximab:
In Example 6 (columns 76), the anti-CD19 antibody with S239D/I332E substitutions shows stronger anti-proliferation effect than unmodified anti-CD19 antibody and anti-CD20 antibody on Raji lymphoma cells (also see FIG. 20);
In Example 9, the anti-CD19 antibody with S239D/I332E substitutions shows better performance in both potency and efficacy when compared to anti-CD19 antibody without Fc modification or anti-CD20 antibody rituximab. 
Bernett et al. further teach that the ADCC effect of the anti-CD19 antibody with S239D/I332E substitutions can be further enhanced by reducing the fucose content of the antibody (e.g. see Example 12 in column 79 and claims 1-32).
As such, both Horton and Bennett teach method of treating B cell malignancy such as non-Hodgkin’s lymphoma by administering the same anti-CD19 antibody as recited in the instant application.
	The reference teachings differ from the instant invention by not describing a synergistic combination of the anti-CD19 antibody with bendamustine. 

	Weidmann et al. teach bendamustine (an alkylating nitrogen mustard group and a purine-like benzimidazol compound) is effective in inducing apoptosis in lymphoma cell (e.g. see right column in page 1285) and treating relapsed or refractory aggressive non-Hodgkin’s lymphoma (e.g. see page 1288).  Weidmann et al. further teach that bendamustine is synergistic with cladribine on apoptosis of lymphoma cells (e.g. see right column in page 1288).  

Weidmann et al. further teach that rituximab (anti-CD20 antibody) can sensitize lymphoma cells for bendamustine-induced apoptosis and concludes that “by combining bendamustine with other chemotherapeutic agents or antibody therapy, the anti-lymphoma effect may be further increased" (e.g. see right column in page 1288).  Thus, Weidmann et al. teach combination therapy of bendamustine and antibody.

Herting et al. teach that cell mediated effector functions of monoclonal antibodies can be enhanced by engineering their oligosaccharide attached to N-linked glycosylation site at amino acid Asn in position 297 in the Fc region (e.g. see [0003]).  Herting et al. teach that CD20 is a transmembrane protein located on B cell surface and is expressed on greater than 90% of B cell non-Hodgkin’s lymphomas (e.g. see [0006]); both type I and type II anti-CD20 antibodies can mediate ADCC (e.g. see Table 1 in page 1) but type II antibody do not localize CD20 to lipid rafts (do not internalize CD20 antigen similar to the anti-CD19 antibody XmAb5574 disclosed in Horton et al.); and afucosylated anti-CD20 antibody has increased ADCC effect (e.g. see [0053]).

	Herting et al. teach that bendamustine is nitrogen mustard used in treatment of chronic lymphocytic leukemia and non-Hodgkin’s lymphoma (e.g. see [0010]). 

Herting et al. teach that combination of bendamustine with an afucosylated anti-CD20 antibody, known to have increased antibody-dependent cell mediated cytotoxicity (ADCC) effect over anti-CD20 antibody with fucose, showed synergistic therapeutic effect over non-Hodgkin's lymphoma (e.g. see claims 1-16, paragraphs [0045]-[0047] in page 4 and paragraph [0015]). 

Herting et al. observed surprisingly that combination of bendamustine with an afucosylated anti-CD20 antibody (with enhanced ADCC) showed synergistic anti-proliferative effects against non-Hodgkin’s lymphoma compared to the combination of fucosylated anti-CD20 antibody rituximab (e.g. see Table 1 in page 11). The single difference between the synergistic combination (Group 5 in Table 1 in page 11) versus nonsynergistic combination (Group 6 in Table 1) is that in the synergistic combination group, the anti-CD20 antibody is afucosylated which enhanced ADCC activity against lymphoma cells as compared to the anti-CD20 antibody Rituximab (non-afucosylated) used in the non-synergistic group. 
 
Herting et al. discloses detailed protocols of administering the anti-CD20 antibody and bendamustine, where the two agents were administered separately (e.g. see paragraph [0139]). Herting et al. teach that the afucosylated anti-CD20 antibody and bendamustine are formulated in two separate formulations (e.g. see [0102]).  Herting et al. also teach co-administration of the afucosylated anti-CD20 antibody and bendamustine as one single formulation or as two separate formulation (e.g. see [0077]).

It would thus be obvious to one of ordinary skill in the art at the time the invention was made to adminster the anti-CD19 antibody disclosed by Horten et al. and Bernett et al. with bendamustine disclosed by Weidmann et al. and Herting et al. to treat B cell malignancies including non-Hodgkin’s lymphoma.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, because both compounds are known to be therapeutic effective in treating lymphomas such as non-Hodgkin's lymphoma.  


Further, given that Herting et al. teach that afucosylated anti-CD20 antibody with enhanced ADCC function were shown to have synergistic effect in killing lymphoma cell line when combined with bendamustine, anti-CD19 antibody XmAb5574 (with S239D/I332E amino acid substitutions in the Fc region), also exhibiting enhanced immune cell-mediated effector functions including ADCC and increased apoptosis, when combined with bendamustine (also showing inducing apoptosis against lymphoma cells), would be expected to inherently/intrinsically have synergistic effect capable of killing MEC-1 cell by ADCC at least two-fold better than bendamustine alone..  As such, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer bendamustine prior to the anti-CD19 antibody because determination of administration order of the compounds is well within the purview of one of ordinary skill in the art at the time the invention was made.

This is because both afucosylated anti-CD20 antibody and the Fc modified anti-CD19 antibody XmAb5574 and with reduced fucose share a common mechanism of action ---- enhanced ADCC activity in killing lymphoma cells.  As such, the substitution of the known afucosylated anti-CD20 antibody for the Fc modified anti-CD19 antibody XmAb5574 would have yielded predictable result of synergistic effect in killing the same lymphoma cells.

6.	No claim is allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644